Citation Nr: 1124456	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran made an irrevocable election for educational assistance under the Post-9/11 GI BILL program (Chapter 33) in lieu of benefits under the Montgomery GI BILL (MGIB) program (Chapter 30), effective January 1, 2010.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma that awarded a certificate of eligibility for Chapter 33 educational assistance effective January 1, 2010.


FINDING OF FACT

The record does not contain a statement from the Veteran acknowledging that she was making an irrevocable election for education benefits under the Post-9/11 GIBILL program in lieu of benefits under the MGIB program.


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GIBILL program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3301-24 (West Supp. 2010); 38 C.F.R. § 21.9520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it is granting in full the benefit sought on appeal.  Accordingly, any potential deficiencies in VA's duties to notify or assist the Veteran in the development of her claim have been rendered harmless and will not be further discussed.  See 38 C.F.R. §§ 21.1031, 21.1032, 221.9510 (2010).

The Veteran essentially contends that she was never informed that her decision to file for Post-9/11 GIBILL benefits would result in a revocation of her remaining MGIB benefits.  As described in statements dated throughout this appeal, she asserts that the VA benefits counselors at her school's campus were not forthcoming with information regarding the new program and that the VA/GI Bill website did not indicate that her election of Post-9/11 GIBILL benefits would be irrevocable.  Uninformed, and knowing that her MGIB benefits were set to expire in less than two months (and in the middle of her spring semester), the Veteran filed for Post-9/11 GIBILL benefits in November 2009 to avoid any gap in VA educational assistance.  

The record reflects that on November 30, 2009, the Veteran elected for Post-9/11 GIBILL benefits, effective January 1, 2010.  Subsequent to that she was awarded 1 month and 13 days of Post-9/11 GIBILL benefits; this was the remaining amount of eligibility for her MGIB benefits.  The Veteran subsequently appealed this decision, noting that it was her impression that she would be awarded 12 months of Post-9/11 GIBILL benefits to be effective after her MGIB benefits ran out.  See 38 U.S.C.A. § 3695(a)(4) (West 2002 & Supp. 2010) (permitting an aggregate maximum of 48 months of educational assistance under chapters 30 and 33).  In denying the Veteran's request to reverse her application, the RO has determined that her election of Post 9/11 GIBILL was "irrevocable" regardless of circumstances.

The Board, upon review of the record, finds that the Veteran raises a question of law of first impression.  The Post-9/11 Veterans Educational Assistance Act of 2008, Pub. L. No. 110-252, Title V, § 5003(c), 122 Stat. 2375 (June 30, 2008), generally provides that an election of Chapter 33 benefits constitutes an irrevocable decision.  In implementing this new law, however, VA promulgated 38 C.F.R. § 21.9520 which states, in pertinent part, as follows:

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she . . . serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, is discharged from service with an honorable discharge.

38 C.F.R. § 21.9520(a)(2) (2010).  

It also provides that 

After meeting the minimum service requirements . . . an individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607 . . . by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following - 
	
	(i) Identification information (including name, social security 	number, and address); 
	
	(ii) If applicable, an election to receive benefits under chapter 	33 in lieu of benefits under one of the applicable chapters listed 	in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive 	benefits under the Post-9/11-GI Bill in lieu of benefits under 	the Montgomery GI Bill-Active Duty (chapter 30) program.');
	
	(iii) The date the individual wants the election to be effective 	(e.g., 'I want this election to take effect on August 1, 2009.'). 	An election request for an effective date prior to August 1, 	2009, will automatically be effective August 1, 2009; and
	
	(iv) An acknowledgement that the election is irrevocable (e.g., 	'I understand that my election is irrevocable and may not be 	changed.').

38 C.F.R. § 21.9520(c).

Important for this decision, 38 C.F.R. § 21.9520(c)(2) specifies four (4) specific criteria which must be met before an irrevocable election for education benefits under the Post 9/11 GI Bill have been met.  Notably, the criteria under 38 C.F.R. § 21.9520(c)(2) uses the conjunctive phrase "and" which means that irrevocability does not occur unless all criteria have been met.  See generally Melson v. Derwinski, 1 Vet. App. 334 (1991) (the use of the conjunctive 'and' in a statutory provision means that all of the conditions listed in the provision must be met).

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have not been met as the record does not contain a statement from the Veteran acknowledging that she was making an irrevocable election for education benefits under the Post-9/11 GIBILL program in lieu of benefits under the MGIB program.  In particular, the Board has carefully reviewed the VA Form 22-1990 filed by the Veteran in November 2009.  This document does not contain any notice that an election for benefits under the Post-9/11 GIBILL program was irrevocable.  Additionally, this document does not contain any acknowledgement on the part of the Veteran that she was aware of the irrevocability criteria.

Quite simply, the regulation promulgated by VA requires an acknowledgement by the Veteran that her election for education benefits under the Post-9/11 GIBILL program was irrevocable before such election becomes irrevocable.  The irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2)(iv) have not been met.  Therefore, the Board must find that the Veteran did not make an irrevocable election for education benefits under the Post-9/11 GIBILL program in lieu of benefits under the MGIB.  

The Board acknowledges that Congress recently amended the Post-9/11 GIBILL program to prohibit duplication of eligibility for educational assistance based on a single period of service, as in the instant case.  See Post-9/11 Veterans Educ. Assistance Improvements Act of 2010, Pub. L. No. 111-377, § 111, 124 Stat. 4106, 4120-21 (Jan. 4, 2011) (codified at 38 U.S.C.A. § 3322 (eff. Aug. 1, 2011)).  However, as of the date of this decision, such law is not yet in effect, and there is nothing to indicate that the Veteran is not eligible for Post-9/11 GIBILL benefits based on her qualifying period of active duty service.  As such, the appeal is granted.  


ORDER

The appeal is granted.  

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


